Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 22-25, 27, 29-30, 32, 34, and 37-59 were pending.  Claims 1-21, 26, 28, 31, 33, and 35-36 have been cancelled.  Amendments to claims 22, 27, 32, 44, 46, 54, 57, and 59 are acknowledged and entered.  New claims 60-64 are acknowledged and entered.  Claims 22-25, 27, 29-30, 32, 34, and 37-64 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
  
Response to Arguments
Applicant's arguments filed 10/22/2020 regarding the previous Office action dated 05/26/2020 have been fully considered and were persuasive; as noted in the previous Office action, all outstanding objections and/or rejections were withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent maturing from US Apps. 16/060,408, 16/060,406, and/or 16/060,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
 
Conclusion

Claims 22-25, 27, 29-30, 32, 34, and 37-64 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 

 
/RACHEL B GILL/
Primary Examiner, Art Unit 1648